ON APPLICATION POR. REHEARING.
We are of opinion that, for reasons stated in opinions delivered in tbe case of Minto v. State, Infra, 64 South. 369, tbe court properly set aside tbe judgment of affirmance in this case, reversed the judgment appealed from as to tbe part of it relating to tbe sentence imposed, and remanded tbe case, to tbe end that tbe appellant be sentenced as required by law. In tbe argument of tbe counsel for tbe appellant in support of bis application for a rehearing as to that action of tbe court, it is suggested, as a ground of objection to tbe propriety of it, that at tbe time it was taken tbe appellant bad already begun *93to serve the unauthorized sentence to the penitentiary. Prior to the action referred to being taken by the court in response to a suggestion made by the Attorney General that, under the verdict rendered, the appellant, should have been sentenced to imprisonment in the county jail or to hard labor for the county instead of to imprisonment in the penitentiary, the appellant had in no way called to the attention of this court, or to the trial court, so far as the record indicates, the illegality of the sentence imposed upon him. In the oral and written arguments made in his behalf by his counsel in this court, the judgment appealed from was complained of solely because of rulings of the trial court made prior to the rendition of the verdict and the imposition of the sentence. And, after the affirmance of that judgment, the appellant submitted to the sentence which had been imposed upon him being put into execution, without ever having raised a question as to the legality of such a sentence following the verdict which had been rendered. So it appears that the appellant,'while he had full opportunity in this court to complain of the illegality of the sentence, attacked the judgment appealed from only upon other grounds which involved no question of the power of the court to impose such a sentence on the verdict rendered, and, after that judgment was affirmed, submitted himself to the execution of the sentence which it imposed, still without suggesting its illegality. In view of these facts, we are not of opinion that the partial execution of that illegal sentence constitutes an obstacle in the way of the exercise by this court, promptly upon the illegality of the sentence being called to its attention, of the power over the judgment appealed from which it retained during the term at which the judgment of affirmance was rendered. If the partly-executed sentence had been merely erroneous *94or voidable, and not void, an insuperable obstacle in tbe way of the substitution of another sentence in its place would have been the lack of power to punish an offender twice for the same offense. But, while the appellant could not lawfully be detained under the void sentence, yet, so long as his case is under the control of a court vested with the power to have a legal sentence substituted for the illegal one, his submission without complaint to the partial execution of the illegal sentence is not to be permitted to deprive that court of the power to have the judgment imposing it corrected so as to make it conform to the law. In that court, rvhile it still retained such power over the case, until the illegality of the sentence is in some way called to its attention, the appellant’s submission without complaint to its partial execution is not to be regarded otherwise than as voluntary. Tie cannot., rvliile the judgment appealed from still is under the control of this court, escape the penalty to which the law subjects him for the offense of which he rvas properly convicted as a result, of conduct amounting to his tacit acquiescence in a restriant which he could liara» avoided by calling the court’s attention to the invalidity of the sentence which undertook to impose it.
Application for rehearing overruled.